IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DAVID J. GOODIEL,                        :   No. 20 WAP 2019
                                         :
                   Appellant             :   Appeal from the Order of the
                                         :   Commonwealth Court entered
                                         :   February 5, 2019 at No. 754 MD 2018
             v.                          :
                                         :
                                         :
JOHN E. WETZEL, SECRETARY OF             :
CORRECTIONS, TABB BICKELL,               :
EXECUTIVE DEPUTY SECRETARY OF            :
INSTITUTIONAL OPERATIONS,                :
MICHAEL WENEROWICZ, DEPUTY               :
SECRETARY OF THE EASTERN                 :
REGION, TREVOR WINGARD, ACTING           :
DEPUTY SECRETARY OF THE                  :
WESTERN REGION, ROBERT                   :
GILMORE, SUPERINTENDENT OF SCI-          :
GREENE, INDIVIDUALLY AND IN THEIR        :
OFFICIAL AND PRIVATE CAPACITIES,         :
                                         :
                   Appellees             :


                                   ORDER


PER CURIAM

     AND NOW, this 20th day of August, 2019, the order of the Commonwealth Court

is hereby AFFIRMED.